Case 3:21-cv-00368-SDD-SDJ

Document 1 06/24/21 Page 1 of 6

IN THE UNITED STATESDISTRICT COURT

FOR THE MIDDLE DISTRICT OF STATE LOUISIANA

Plaintiff Pro se Litigants
Dawoo Mills
225 S. Fairfax Dr.
Baton Rouge, Louisiana 70806
PH 225-747-9653

VS.
Defendant:
DOLLAR GENERAL CORPORATE OFFICE
100 MISSION RIDE
GOODLETTSVILLE, TN 37072
1-615-855-4000
Fax 615-386-9936
Owner of
DOLLAR GENERAL STORE # 06589
5652 Government Street
Baton Rouge, Louisiana 70806
PH 615-855-4000

S. DISTRICT COURT
Ce oe OF LOUISIANA

FILED = JUN 24 2021
CLERK

CIVIL ACTION

no. Qk Cyv-206

 
Case 3:21-cv-00368-SDD-SDJ Document1 06/24/21 Page 2 of 6

1. This court has Jurisdiction base on diversity of the parties Under
(28U.S.C 1332).

2. Facts supporting the claim: what happened, the defendant falsely
accusing Plaintiff of false accusations of criminal behavior under RS
14:67 Theft.

3. Facts supporting the claim: where it happened, Dollar General #
06589.

4. Facts supporting the claim: when it happened, Friday July 24, 2020
Time 15:00 p.m.

5. Facts supporting the claim: How it happened, the defendant who is
the manager of the store made this statement; | was sitting in my
office looking at my monitor and notice you putting stuff in your
clothing.

6. Facts supporting the claim: Who! Was involved Ms. Vonda Brown.

7. | walked inside a Dollar General store located 5652 Government
Street and as you walk into the store you will see this big overhead
monitor watching you as you coming into the store.

8. And as you walk down the aisle you will see overhead cameras
hanging from the ceiling and you can also see cameras connected to
the shelves.

9. | went down the aisle that showcase all the detergents and what | was
looking for to wash my clothes, was a bottle of gain detergent and a
bottle of Downy fabric softener and once | didn’t see my two product.
| want back up to the front and asked one of the associates if they had
any gain detergent located in the back of the store.

10.The associate was nice enough to go check in the back of the store in
the storage area, when he returned he explained to me that he
couldn’t find any need. oe

11. So! | continue to walk around into the second aisle to see what could
| substitute and I noticed there was a detergent that had a coupon
with a cheaper price.
Pg.3

12. | went back up to the front and asked the same associate to come
and show me how | can be able to purchase this detergent that was
on sale, he begin to look at the detergent and scan the barcode to see
what | needed to do.

13. The associate asked me! If | had a coupon, because | would be able to
get this detergent for a better price.

14. | replied no! so | thank the associate for being very helpful

15. | begin to walk back up to the front of the store, so | stopped at the
freezer and inside there were bottle of Gatorade, so | got a cool blue.

16. Before | could get to the counter to pay for Gatorade, ! notice the
young lady standing by a cooler where they keep all the ice cream.

17.This is the conversation between myself and manager Ms. Brown.

(DM) I said hello, you look like someone [ know!

(VB) She! Reply in front of customers, you don’t look like anyone | know and
then she made this outrageous accusation about me stuffing stolen items out of
the store and putting them inside my clothing.

(DM) Now! Once she made this statements in the store, all the customers
started looking at me and that because when | first walked into the store | had
on all black rain suit and a red hate and all my clothes were fitting me nicely.

(VB) she replied in front of all the customers, by saying I’m going to cail the
police.

(DM) my first response was please do call the police, because | will not be
leaving until they search me.

(VB). She made this statements, in front of all the customers | was sitting in my
office looking at my monitor and | notice you putting stuff in your clothing.

18. After she embarrass me in front of all the customers in the store, my
first response was you need to call the police so | can be searched and
| advised her that she needed to be rights about her accusation.

19.Then | heard this message over the (PA system) the police are on the
way you need to leave the store.
Pg4.

20. Again | heard the same message over the (PA system) the police are
on the way you need to leave the store.

21. | explained to Ms. Brown that | was not leaving the store until the
police come and search me, because you accuse me of stealing stuff
and making a public announcement in front of ali the customers.

22. Now! The other two associates were trying to figure out what went
wrong and why she was calling the police, that's why they refuse to
give a statement to the police once they arrive at the location.

23. | arrived at the store time was 1500 p.m. and ! did not leave because |
was waiting on the Baton Rouge police officers to arrive when | got
tired of waiting the time was 16:05 p.m.

24.I stay there so long waiting on the police to come until | had enough
time to pay for my Gatorade drink and get a receipt for my purchase.

25.Once | left the store | proceeded to walk down the street going
towards Jefferson Street and that's when | noticed two police cars
making a left turn coming down government Street going to the Dollar
general store located 5652 government Street.

26.1 immediately went back to the store to give my statement to the
police officers that were waiting at the Dollar general on government
Street, as | walked into the Dollar general store | noticed that one of
the officers were talking to the manager of the store as | walked in.

27.That’s when Raymond Jordan police officer P10666, asked me to
identify myself.

28. So | gave him my driver's license and it all the information to identify
me.

29. The defamatory statement, Defamation per se is any statement
that is, by itself, defamatory. Statements falsely accusing a
plaintiff of false accusations of criminal behavior.
The plaintiff in a defamation case has one year from the time the libelous or
slanderous statements were made.

Private persons only need to demonstrate that the defendant was
negligent when communicating the defamatory statement to a third
party.
Pg85.

30. (Cause of Action) Tort: A wrong that is committed by someone who is
legally obligated to provide a certain amount of carefulness in
behavior to another and that cause injury to that person who may
seek compensation in a civil suit for damages.

31.

28 U.S Code 4101: means any action or other proceeding for defamation,
libel, slander or similar claim alleging that forms of speech are false, have
caused damage to or emotional distress, have presented any person in a
false light, or have resulted in criticism, dishonest or condemnation of any
‘person

Relafeol Caae. a7 :
32. , False Accusations Criminal Behavior Cases.

Thomas VS. Busby (670 So.2d 603)

McGowan VS. Warwick Corporation (691 So.2d 265)
Chretien VS. FW Woolworth Company (160 So.2d854)
Burroughs VS. FFP Operation Parters (28F.3d 543)
Arnaud VS. Does (208 So.3d 1007)

Dietz VS. Dietz (165 So.3d 342}

Lege VS. White (619 So.2d 190)

“Now pwn Pp

Plaintiff, pray for relief Under Damages Awarded for Defamation:

{A) Actual Damages
{B} Punitive Damages
(C) Court-Sanctioned damage
Case 3:21-cv-00368-SDD-SDJ Document1 06/24/21 Page 6 of 6
( i

Pg6.

| Dawoo Mills, hereby certify under penalty of perjury that the above petition is
true to the best of my ability, information, knowledge, and belief.

Signed this Friday, June 18, 2021

Plaintiff Dawoo Mills Pro se Litigant

PH 225-747-9653

ween Yoates Vill

22's S Fac on Lin
AAS -~7Y7- G65 8
tor. leauge, 27 VBC
